Citation Nr: 1718782	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to March 1975.  He subsequently served in the Army National Guard from July 1979 to March 2001, with numerous periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for bilateral hearing loss, tinnitus, and a heart disability.

In March 2016, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  VA examinations for the Veteran's heart and hearing disabilities were scheduled, but the Veteran did not report for the examinations.   

Evidence, to include an August 2016 VA compensation examination report, was added after issuance of the Supplemental Statement of the Case; however, the Veteran indicated that he wished to waive RO consideration of any newly submitted evidence and wanted the case to be forwarded to the Board immediately.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's heart disability existed prior to service and did not increase in severity due to the May 2000 heat stroke incident that resulted in hospitalization.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a  Heart Condition Disability and Benefits Questionnaire in August 2016.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflects that relevant records were reviewed and that the examiner offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his heart disability.  He does not argue that his heart disability is related to active duty in 1975 but is related to his National Guard service.  Specifically, he argues that in June 2000, he experienced heat stroke during training at Fort Polk, Louisiana and that due to the heat stroke, he developed a heart disability. 

Service personnel records include a January 2000 record titled Permanent Orders, showing that the Veteran's Army National Guard unit was to attend annual training at Fort Polk, Louisiana, for the period from May 12, 2000 to May 28, 2000.  An April 2000 memorandum to the Veteran's field artillery unit was on the subject of the annual training, which was to be conducted from May 6, 2000 through May 28, 2000.  Other service personnel and treatment records reflect that the Veteran attended that period of annual training at Fort Polk, Louisiana.  

Service treatment records, personnel records, and private treatment records from Christus St. Frances Cabrini Hospital in nearby Alexandria, Louisiana, show that the Veteran was admitted to the hospital on May 12, 2000, with complaints of tight chest pain starting approximately one hour before arrival, and while the Veteran was performing field maneuvers with the National Guard.  The hospital's emergency department report recorded that the Veteran had had a single episode of chest pain lasting about fifteen minutes.  The report also noted a history of a prior angioplasty and stent placement and that the Veteran was on current heart medications of Pravachol and an antihypertensive.  The emergency department report contains a diagnosis of chest pain, coronary artery disease, and hypertension.  The Veteran was discharged from the hospital on May 13, 2000, with a notation of a diagnosis of chest pain.  

In a report of the incident, it is noted that the Veteran developed chest pain while helping set up the trucks.  The report contains conclusions that the Veteran was present for duty and that the injury was in the line of duty.  See May 12, 2000 Statement of Medical Examination and Duty Status. 

A service treatment record of emergency care and treatment dated May 16, 2000 shows that the Veteran was evaluated on follow-up for return to duty.  The Veteran reported he had no pain and was taking his current medication.  The provider cleared the Veteran for return to his home duty station.  A copy of the medical record contains a notation of "formal EPTS" (existing prior to service).  In addition, a follow-up report of the incident contains an opinion that the Veteran's injury was not incurred in the line of duty.  See May 16, 2000 Statement of Medical Examination and Duty Status. 

Subsequent private treatment records include a September 2006 record showing that the Veteran was seen, and at that time he denied any symptoms since his last visit.  The report concluded with an impression of (1) arteriosclerotic heart disease with status post stent placement in the diagonal artery in August 2006; (2) status post right coronary stent placement with patent stent during evaluation in August 2006; (3) distal left anterior descending artery with 90 percent stenosis; (4) systemic hypertension; (5) hypercholesterolemia with latest level at 210; and (6) chews tobacco. 

In sum, the record shows that the Veteran was taken to Christus St. Francis Cabrini Hospital after experiencing chest pain while on active duty for training at Fort Polk.  He was discharged the next day.  Those records indicate there was a preexisting chronic heart condition.  More recent private treatment records show that the Veteran continues to have a chronic heart condition.  

The Board notes that the presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Although the claimant does not need to show that his ACDUTRA training proximately caused the worsening of any preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the preexisting condition and the period of ACDUTRA.  Id. at 173-174  (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101 (24)). This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See id.  The claimant has the burden to establish that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Id. at 175. 

In this case, there is medical evidence of a chronic heart condition that preexisted the period of active duty for training at Fort Polk in May 2000.  The question is whether any preexisting chronic heart condition was aggravated beyond the natural progression of the condition by the medical incident described above during the period of ACDUTRA in May 2000.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

Under that theory of entitlement, because this is a period of ACDUTRA, the Veteran has the burden of showing that there was an increase in severity (beyond merely a flare-up) and that it was not due to the natural progression of the disease.  The presumption of aggravation does not apply to claims based on periods of ACDUTRA.  

The Veteran was scheduled for a VA examination in April 2016 but did not report for the examination.  The Veteran was unable to be contacted to reschedule the examination.  In August 2016, the VA examiner filled out a Heart Condition DBQ based upon a review of the available records.

The examiner noted that the Veteran was evaluated for chest pain of one hour duration but that his cardiac enzymes that day were within normal limits.  The Veteran was discharged with chest pain, coronary artery disease, and hypertension and on a follow-up visit several days later, the Veteran reported no pain and that he was taking his medications.  The examiner noted that medical records from July 2004, October 2005, and September 2006 indicated the Veteran had repeat cardiac catherizations and stent placements, but that his providers noted he had absolutely no cardiac symptoms. 

The examiner found that it was less likely than not that the heart condition increased in severity as a result of the medical incident culminating in private hospitalization during the May 2000 period of ACDUTRA.  The examiner opined that there was no medical evidence indicating a permanent aggravation after hospitalization in 2000 and that the medical records ruled out a cardiac event.  Furthermore, the Veteran did not seek further intervention for his heart condition until 2005 and 2006, or several years after the May 2000 incident.  

The Board finds the examiner's opinion is persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records, post-service treatment records, and medical studies.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's current heart condition and the May 2000 incident that occurred during ACDUTRA.  The reasoning adequately shows that the examiner's conclusion is supported by the relevant and material information and is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

It is noted that although the Veteran argues that ACDUTRA did cause his heart disability, he does not have the appropriate medical training and expertise to render such an opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, the Board attaches greater probative weight to the opinion of the April 2016 VA examiner, who determined that the Veteran did not have a cardiac event during ACDUTRA and that it was less likely than not that such service aggravated his condition, than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, there is no competent or probative evidence that the Veteran's heart disability was aggravated beyond the natural progress of that condition during a period of ACDUTRA. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for his heart disability and the claim is denied.


ORDER

Service connection for a heart disability is denied. 


REMAND

The Board sincerely regrets further delay from the additional remand of claims of entitlement to service connection for bilateral hearing loss and tinnitus, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration. 

The Veteran contends that his hearing loss and tinnitus are related to acoustic trauma suffered during periods of active service during his twenty-three years of service in an artillery unit.  See April 2007 VA Form 21-4138 (Statement in Support of Claim).  Specifically, the Veteran states that he has suffered hearing loss and tinnitus since 1998.  See April 2007 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  

The Veteran has a currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  See January 2008 VA audiology examination report.

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of 13B10/cannon crewman and his decorations included marksman (Rifle M-16) and expert (hand grenade).  Two Army National Guard (ANG) Retirement Credits Records reporting on inclusive dates from July 1979 to June 1990 show numerous periods of "active duty, active duty training, or full time training duty" during that time period.  According to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty MOS Noise Exposure Listing), it has been determined that it is highly probable that a cannon crewman was exposed to hazardous noise.  The Veteran's service personnel records also show other principle duties over periods of time that, similar to cannoneer, would be expected to result in significant exposure to loud military related noise.  These duties include ammunition handler, vehicle driver, prime mover driver, and cook, which also suggests some extent of noise exposure.

Audiometry findings during the Veteran's ANG service do not meet the criteria for a hearing loss disability in either ear as defined under 38 C.F.R. § 3.385, which is a requisite requirement for entitlement to service connection.  However, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 for hearing loss or tinnitus at separation from service if he currently is shown to have hearing loss or tinnitus, which is otherwise shown to be related to service.  See Ledford v. Derwinski,  Vet. App. 87, 89 (1992); 38 C.F.R. § 3.303(d) (2016).  

In a March 2016 decision, the Board remanded the claims back in order to obtain a VA examination and medical opinion as to whether the Veteran's hearing loss or tinnitus was etiologically related to his ANG periods of active duty for training, to include as due to acoustic trauma from military weapon fire and other military-related weapons and other sources.  The Veteran did not report for his scheduled audiology examination.  However, it is unclear from the record whether the Veteran received notice of the scheduled examination.  The record does reflect that the Veteran was unable to be contacted to reschedule the missed examination.  

Therefore, the Board remands the case in order that the Veteran be afforded an additional opportunity for a VA examination to determine the nature, extent, onset, and likely etiology of any present hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.

2.  Then, schedule the Veteran for a VA audiology examination.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should also be provided with a list of the Veteran's specific service dates (active duty, ACDUTRA and INACDUTRA).  The examiner must take a detailed history from the Veteran, including a history of noise exposure, hearing loss or other injury or disease/infection, and tinnitus during and since his periods of ACDUTRA or INACDUTRA, and of pertinent auditory symptoms since then.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  The examiner should review this Remand and the claims file and provide an opinion, based on the record, regarding:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss or tinnitus was incurred in, or is etiologically related to, an injury, event, or disease that occurred during a qualifying period of ACDUTRA or INACDUTRA.

(b) Should the examiner determine that hearing loss did not initially manifest during a qualifying period of ACDUTRA or INACDUTRA, whether it is at least as likely as not (50 percent or greater probability) that any preexisting hearing loss disability was aggravated by (permanently worsened beyond the natural progression of such disorder), a qualifying period of ACDUTRA or INACDUTRA;

If the examiner finds that the Veteran's hearing loss is related to service, the examiner should opine as to whether the Veteran's tinnitus is proximately due to or the result of that hearing loss.  

In providing opinions, the examiner must comment on the acknowledged long-term exposure to loud noise/acoustic traumas from weapons fire, including from cannon, grenade, and rifle fire, as well as noise exposure from driving military vehicles and duties as cook, during multiple periods of active duty training over a twenty-three year period in the Army National Guard.  The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  

The examiner should provide a detailed rationale for the opinion. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


